Citation Nr: 1819422	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously-denied claim for service connection for hearing loss and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the previously-denied claim for service connection for chronic back condition (claimed as arthritis) and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Veteran requested a hearing before the Board, which was scheduled in May 2017.  The Veteran cancelled the hearing, and has not requested that such be rescheduled.   

For the reasons expressed below, the Board is reopening both issues on appeal.  The reopened service-connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied the Veteran's service-connection claim for hearing loss. The Veteran did not initiate an appeal of the RO's October 2004 decision within one year, nor was new and material evidence received within one year.

2.  The evidence associated with the file since the October 2004 rating decision is not cumulative and redundant of evidence previously of record pertaining to the Veteran's hearing loss claim.

3.  In an October 2004 rating decision, the RO denied the Veteran's service-connection claim for a chronic back condition (claimed as arthritis).  The RO subsequently denied applications to reopen this claim in March 2007 and June 2009.  The Veteran did not initiate an appeal of the RO's most recent June 2009 determination, nor was new and material evidence received within one year.

4.  The evidence associated with the file since the June 2009 rating is not cumulative and redundant of evidence previously of record pertaining to the Veteran's back claim.


CONCLUSIONS OF LAW

1.  The October 2004 rating decision is final.  38 U.S.C. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence sufficient to reopen the claim of service connection for hearing loss has been received.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).
 
3.  The June 2009 rating decision is final.  38 U.S.C. § 7105 (West 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

4.  New and material evidence sufficient to reopen the claim of service connection for chronic back condition has been received.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  New evidence is evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  New and material evidence is not required as to each previously unproven element of a claim in order to reopen.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  There is a low threshold for determining whether new and material evidence has been submitted.

Hearing Loss

Here, the RO last denied service connection for hearing loss in October 2004.  The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence as to that issue within the applicable one year period.  Therefore, the October 2004 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in October 2004 consisted of the Veteran's service treatment records, VA treatment records, and the Veteran's statements in support of his claim.  The RO denied the Veteran's claim in October 2004 based on a finding that the Veteran did not have a hearing loss disability for VA purposes.

In pertinent part, evidence received since the rating decision includes additional treatment reports and statements from the Veteran.  Although the Veteran was afforded  a VA audiological examination in May 2011 that did not show a current hearing loss disability for VA purposes under the provisions of 38 C.F.R. § 3.385, more recent treatment records have indicated a potential worsening of the Veteran's hearing with multiple complaints of hearing loss.  For example, a December 2, 2014 Mental Health H&P note indicated the Veteran's hearing is poor, an October 19, 2015 VA psychiatry attending admission evaluation note indicated the Veteran is positive for hearing loss, and an October 27, 2017 VA domiciliary admission evaluation note indicated the Veteran's hearing is impaired.  
Based on the foregoing, the evidence is new as it was not previously of record and material as it relates to a previously unestablished fact, the presence of a hearing loss disability.  Therefore, reopening of the claim for service connection for hearing loss is warranted.

Chronic Back Disability

Here, the RO last denied service connection for chronic back condition (claimed as arthritis) in June 2009.  The Veteran was notified of the decision, but did not file a notice of disagreement or submit new and material evidence as to that issue within the applicable one year period.  Therefore, the June 2009 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in June 2009 consisted of the Veteran's service treatment records, VA treatment records, and the Veteran's statements in support of the claim.  The RO continued to deny the Veteran's claim in June 2009 based on a finding that the Veteran's back complaints were not shown to be related to service.  

Pertinent evidence received since the rating decision includes statements of the Veteran indicating that he injured his back during physical fitness training and was treated with physical therapy and time off.  He also indicated he was placed on a temporary profile because he was in the artillery and was told not to lift anything.  He asserts onset of pain while in service, continuing to today.  

Based on the foregoing, the evidence provided by the Veteran is new as it was not previously of record, and material as it relates to a previously unestablished facts relating to his in-service injury and a potential nexus between his current disability and in-service injury.  Therefore, reopening of the service-connection for a chronic back disability is warranted.





ORDER

The application to reopen a service-connection claim for a hearing loss disability is granted.

The application to reopen a service-connection claim for a chronic back disability is granted.


REMAND

Although the Board regrets additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the Veteran's claim.

The Veteran claims entitlement to service connection for hearing loss and for chronic back disability due to in-service injuries.  He argues that military noise exposure as a canning crewmember and infantryman with an MOS in field artillery caused a current hearing loss disability.  In relation to his back, the Veteran argues that his back disability is related to multiple in-service injuries, to include falling onto the basketball court, twisting his back while playing basketball, lifting boxes, and getting a blow to the back from a 50 caliber machine gun.  The Veteran's service treatment records confirm treatment for a back injury after getting hit with the 50 caliber machine gun, as well as while playing basketball, and a January 20, 1989 Screening Note specifically indicates a history of a back injury with therapy for six months.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).  Here, with respect to hearing loss, the Veteran was last afforded a VA audiological examination in 2011, at which time a hearing loss disability for VA purposes was not shown.  Since that examination and as noted above, the record reflects that the Veteran's hearing loss may have increased in severity.  On remand, the Veteran should be afforded an updated VA hearing loss examination.

With respect to the Veteran's back disability, the only medical opinion of record is from a May 2011 VA examiner.  The examiner acknowledged the Veteran's in-service treatment for low back pain, but opined that the Veteran's low back disability was not related to service.  By way of rationale, the examiner simply stated that "alcohol and illicit drug use have been shown to increase one's risk for low back pain."  While such may be the case, in stating so little, the examiner did not adequately discuss why, in spite of any alcohol and drug use, the Veteran's current back disability is not at least as likely as not related to his documented in-service injuries to the back and treatment for back pain.  On remand, another examination should be scheduled, and an opinion obtained.  

The Board notes that the Veteran is currently incarcerated.  In scheduling the Veteran's audiological examination, the AOJ must follow the special duty to assist requirements for incarcerated veterans as outlined in VA's Adjudication Manual.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit or authorize VA to obtain on his behalf, relevant records of treatment for his hearing loss disability and chronic back disability.  Updated VA treatment records should be obtained and associated with the Veteran's claims file.  

2.  Schedule the Veteran for a VA audiological examination to determine the current severity and etiology of his service-connected bilateral hearing loss disability.  If the Veteran is incarcerated, the AOJ must follow the special duty to assist requirements for incarcerated veterans as outlined in VA's Adjudication Manual.  The claims file must be available to, and reviewed by the examiner. 

Upon testing, the examiner should indicate if the Veteran has a hearing loss disability for VA purposes under the provisions of 38 C.F.R. § 3.385.  If the Veteran exhibits a hearing loss disability for VA purposes, the examiner should then indicate whether it is at least as likely as not (50 percent or greater probability) that a hearing loss disability had its onset in, or is otherwise related to the Veteran's period of active duty service, to include in-service exposure to loud noise when firing weapons.  The examiner should assume as true that the Veteran was exposed to loud noise in performance of his duties as a cannon crewmember and infantryman.

All opinions provided should be supported by a clear rationale.  If the Veteran's in-service audiometric test results have a bearing on this case, the examiner should explain the clinical significance of those test results and why they would tend to favor, or weigh against a finding that the Veteran's current hearing loss disability is service related.  

3.  Schedule the Veteran for a VA spine examination to determine the current etiology of his low back disability.  If the Veteran is incarcerated, the AOJ must follow the special duty to assist requirements for incarcerated veterans as outlined in VA's Adjudication Manual.  The claims file must be available to, and reviewed by the examiner. 

The examiner should take a history from the Veteran as to the progression of his disability.

Upon review of the record, interview of the Veteran, and examination,  please provide responses to each of the following:

a) Please identify all current lumbar spine disabilities.  

b) For each disability identified, is it at least as likely as not (50 percent or greater probability) that such had its onset in, or is otherwise related to the Veteran's period of active duty service?  Please consider the Veteran's assertion that he had multiple in-service injuries, to include falling onto the basketball court, twisting his back while playing basketball, lifting boxes, and getting a blow to the back from a 50 caliber machine gun.  The examiner should consider and comment upon the Veteran's service treatment records, which confirm treatment for back pain and include a January 20, 1989 Screening Note of Acute Medical Care indicating that the Veteran had a history of a back injury and therapy for six months, to include a blow to his back from a machine gun.  

A complete rationale must be provided for all opinions rendered.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, in whole or in part, issue the Veteran and his representative a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


